Citation Nr: 0008765	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran had verified active service from September 1968 
to September 1974 and from October 1978 to March 1985, as 
well as additional unverified active service.  He was awarded 
the Combat Action Ribbon.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
service connection for cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997.  The immediate 
cause of death was chronic obstructive pulmonary disease and 
emphysema.

2.  During the veteran's lifetime, service connection was 
established for bipolar disorder, hypertension, and hearing 
loss.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  Chronic obstructive pulmonary disease and emphysema are 
not among the disorders listed in 38 C.F.R. § 3.309(e).

5.  No medical evidence has been presented or secured to 
render plausible a claim that chronic obstructive pulmonary 
disease and/or emphysema was the result of a disease 
contracted or injury sustained during active duty.

6.  No medical evidence has been presented or secured to 
render plausible a claim that service-connected bipolar 
disorder, hypertension, or hearing loss caused or contributed 
to the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange, is not well grounded, and there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's wife, asserts that the veteran 
died of a service-connected disability.  She states that the 
veteran's death certificate has "service connected" written 
next to the diagnoses related to the immediate cause of death 
and that such statement establishes that the veteran died of 
a service-connected disability.  She further asserts that the 
veteran developed chronic obstructive pulmonary disease and 
emphysema as a result of Agent Orange exposure while he was 
in Vietnam.

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused his or her death, or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service, or 9).

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), "a person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, for a 
service-connection claim (here under 38 U.S.C.A. § 1110, 
1310) to be well grounded a claimant must submit each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  For 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by the evidence of record.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1999), aff'd 
subluxation nom. Carbino v. West, 168 F.3d. 32 (Fed. Cir 
1999); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), aff'g 9 Vet. App. 40 
(1996).  If the claimant has not presented a well-grounded 
claim, then the appeal fails as to that claim.  Murphy, 
1 Vet. App. at 81.  

As noted above, the appellant has claimed that the veteran 
was exposed to Agent Orange while serving on active duty in 
Vietnam, and that the diagnosis of chronic obstructive 
pulmonary disease and emphysema, listed as the immediate 
cause of the veteran's death in his death certificate, were a 
direct result of this exposure.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Here, service medical records are silent for a diagnosis of 
chronic obstructive pulmonary disease or emphysema.  Reports 
of medical examinations dated August 1964, October 1965, 
September 1968, September 1974, March 1982, and August 1983, 
reveal that clinical evaluations of the veteran's lungs and 
chest were normal.  In June 1967, he was diagnosed as having 
bronchitis.  Chest congestion was noted in July 1969.  In 
October 1969, August 1972 and April 1975, he was diagnosed as 
having an upper respiratory infection.  He complained of a 
productive cough and chest congestion in October 1982.  A 
chest x-ray in February 1983 revealed a questionable left 
hilar prominence; otherwise, normal.

When the veteran underwent a VA examination in April 1989, 
the examiner noted that his respiratory system was normal.  
Chest x-ray was normal with the exception of a cystic bulla 
at the left apex of the lung.  

Additional post-service treatment records show that the 
veteran was diagnosed as having emphysema and chronic 
obstructive pulmonary in 1995 and 1997.  His death 
certificate, which is dated December [redacted], 1997, lists the 
immediate cause of his death as chronic obstructive pulmonary 
disease and emphysema "service connected."

After having reviewed the evidence of record, the Board finds 
that the appellant has not brought forth a well-grounded 
claim for service connection for cause of the veteran's 
death.  See Carbino, 10 Vet. App. at 509-10.  As to direct 
service connection, the appellant has provided evidence of a 
current disability, which are the diagnoses of chronic 
obstructive pulmonary disease and emphysema on the death 
certificate.  See id.  However, even assuming, for purposes 
of determining whether the appellant's claim is well 
grounded, that the veteran had been exposed to Agent Orange 
during service, the Board cannot find any competent medical 
evidence in the record on appeal showing a nexus between the 
veteran's cause of death and his period of service.  See 
Caluza, 7 Vet. App. 498.

The first evidence of record showing the presence of chronic 
obstructive pulmonary disease and emphysema is dated in 1995, 
several years following the veteran's separation from 
service.  The record lacks evidence of a nexus, or link, 
between these conditions and the veteran's active service.  
There are no medical opinions or other competent evidence 
contained in any of the veteran's post-service medical 
records relating any chronic obstructive pulmonary disease 
and emphysema to any inservice disease or injury or to any 
post-service symptomatology.  There is also no medical 
evidence in the record at all tending to show that chronic 
obstructive pulmonary disease and emphysema were present 
during active service.  

The Board is aware that on the death certificate, "service 
connected" is written.  The appellant asserts that such is 
indicative that the diagnoses of chronic obstructive 
pulmonary disease and emphysema were related to service.  The 
Board disagrees.  "Service connected" is a term of art, and 
the Board will not construe such words appearing on the death 
certificate as competent medical evidence of a nexus between 
the diagnoses of chronic obstructive pulmonary disease and 
emphysema and service.  Even if the Board construed it as Dr. 
Subu Dubey relating the diagnoses to service, the Board finds 
that his statement of "service connected" does not assist 
in well grounding the claim, as his statement of "service 
connected" is clearly based upon history provided by the 
appellant, and Dr. Dubey did not substantiate his 
determination with evidence in the claims file.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit v. Brown, 5 Vet. App. 91 (1993) requirement).  
There is no indication that Dr. Dubey reviewed the veteran's 
medical records.  For these reasons, the Board finds that 
"service connected" written on the death certificate is not 
sufficient to well ground the claim for service connection 
for cause of the veteran's death.

Although the appellant has asserted that her claim should be 
granted because the veteran died from service-connected 
causes; her assertions cannot satisfy the nexus requirement 
because, as she is a lay person, and she is not competent to 
provide a medical opinion.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Regarding the presumption of service connection under section 
1116 and § 3.309(e), chronic obstructive pulmonary disease 
and emphysema are not diseases listed under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) as being associated with 
exposure to Agent Orange.  In addition, the appellant has 
presented no scientific evidence to support her assertion 
that Agent Orange was a causative factor in the veteran's 
death.  As stated above, the appellant is not competent to 
allege that veteran's exposure to Agent Orange in service 
contributed to the his death.  See Stadin, 8 Vet. App. at 
284; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-95.

Nor does the evidence of record establish that any service-
connected disability, i.e., a bipolar disorder, hearing loss 
or hypertension, caused the veteran's death.  The death 
certificate lists chronic obstructive pulmonary disease and 
emphysema as the immediate cause of death.  There is no 
medical evidence of record relating the veteran's death to 
the service-connected bipolar disorder, hearing loss or 
hypertension.

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and service, to include the 
veteran's exposure to Agent Orange, her claim for service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  While the RO did not obtain the veteran's 
treatment records from Onslow Memorial Hospital, Dr. Craig 
Simpson, or from the Social Security Administration, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  There 
is no basis for speculating that such records dated many 
years after service would produce the necessary nexus 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  The appellant 
has not indicated that these records would contain any such 
evidence.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The Board is aware that the appellant's representative has 
requested that if the Board concludes that the appellant's 
claim is not well grounded, the Board must ensure that the RO 
has complied with the provisions of the M21-1 which require 
full development of all claims prior to the well-grounded 
determination.  However, in Morton v. West, 12 Vet. App. 477, 
485 (1999), the Court held that the cited manual provisions 
were in direct contravention of the command of 38 U.S.C.A. 
§ 5107 and thus the provisions of the M21-1 are void.



ORDER

Having found the claim not well grounded, service connection 
for cause of the veteran's death is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 
	



- 10 -




